ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_05_EN.txt. 864

SEPARATE OPINION OF JUDGE RIGAUX
[Translation]
I. DECLARATION RELATING TO THE OPERATIVE PART

I voted with the majority on the two points in the operative part and
J did so without reservation as regards point 1. As far as point 2 is con-
cerned, I agree with the decision on jurisdiction therein, but regret that it
implicitly limits the jurisdiction of the Court to paragraph 1 of Article X
of the Amity Treaty.

II. OBSERVATIONS RELATING TO THE GROUNDS

As regards the part of the grounds relating to Article I, J am able to
support the content of paragraphs 27 and 28 and of paragraph 31. The
same cannot be said for paragraphs 29 and 30 which undermine the
grounds rather than reinforce them. Although to have regard to the
travaux préparatoires of an international instrument in order to shed
light on its wording if it seems ambiguous is in accordance with the case-
law of the Court, the same cannot be said of the absence of any relevant
indication in the documents produced by the Parties. That silence may
not be invoked in favour of one interpretation rather than the opposite
interpretation. We are dealing here in reality with a failure to interpret. It
is not surprising that the documents produced do not offer any useful
information: it is rare not only for contracting parties — whether they be
to an international treaty or to a contract in private law — to take the
trouble to agree on the interpretation of the clauses which would have
most needed clarification, but even for each of the Parties to have inter-
preted a provision one way rather than another when that provision may
be interpreted in several ways. It is only when the rule is to be applied
that the question of interpretation is raised on the occasion of a specific
dispute. It is for those reasons that the interpretation given by the Court
to Article I of the Amity Treaty appears to me to be weakened by para-
graph 29 which contains considerations not referred to in the methods of
interpretation provided by the Vienna Convention on the Law of Trea-
ties of 23 May 1969. The “documents” invoked by the Parties do not
come under the category of “travaux préparatoires”, they provide no
information as to the circumstances in which the instrument was drafted
and adopted. Reference should be made on this point to the Judgment of
15 February 1995 in the case concerning Maritime Delimitation and Ter-
ritorial Questions between Qatar and Bahrain (I. C.J. Reports 1995, p. 5,
especially paras. 41-42, pp. 21-23). See also the enlightening analysis

65
OIL PLATFORMS (SEP. OP. RIGAUX) 865

given by Vice-President Schwebel in his dissenting opinion, pages 28 to
32. In that case, as in the case concerning the Territorial Dispute (Libyan
Arab Jamahiriya/Chad) (see Judgment, I. C.J. Reports 1994, p. 5, espe-
cially para. 55, pp. 27-28), the documents produced by the Parties related
to their negotiations and the hesitations or the second thoughts which
had occurred when the text was adopted. Whatever the interpretative
value placed on such documents, it is altogether different from that of
internal documents produced in one of the States between which the
Treaty was concluded and that is all the more so since it contains a uni-
lateral interpretation relating to a similar treaty concluded with another
State. If the Court considered that, on this point, it should uphold the
reasoning of the Parties, it should have refused to see any relevance in
documents which did not support either of the two interpretations which
form the subject-matter of the dispute between the Parties.

Paragraph 30 gives rise to objections of a different nature. It is hardly
appropriate to draw conclusions from the absence of a practice in order
to confer one interpretation rather than another on a treaty. The practice
would have been relevant if it had shown that the Parties or one of them
had interpreted Article I the same way as the Court had or, at the very
least, had, if only implicitly, discarded the opposite interpretation. The
cases cited in support of the absence of any practice are not very con-
vincing. In the case of the United States Diplomatic and Consular Staff in
Tehran, the 1955 Amity Treaty only played a subsidiary role and the fact
that the Applicant did not rely on Article I of that Treaty in the case of
the Aerial Incident of 3 July 1988 (Islamic Republic of Iran v. United
States of America) does not deprive it of the right to invoke it for the
first time in the present case. Moreover, in that earlier case the Amity
Treaty was not the only or even the principal ground put forward to jus-
tify the Court’s jurisdiction; and furthermore it was invoked for the first
time in the Applicant’s Memorial (24 July 1990, pp. 179-184). In its reply
to the objection raised in that regard by the United States (Preliminary
Objections raised by the United States of America, pp. 109-117), Iran
stated that it was “a supplementary basis of jurisdiction” (Observations
and Submissions on the Preliminary Objections, submitted by the Islamic
Republic of Iran, Vol. I, p. 214, para. 6.31).

Without prejudice to the more general considerations which J shall put
forward in the third part of this opinion, the reasons relating to the inter-
pretation of paragraph 1 of Article IV do not appear to support
adequately the exclusion implicitly conveyed by point 2 of the operative
part and from which I consider that I must dissociate myself. In reality, it
is merely a repetition, using different wording, of the content of the pro-
vision which is presented as the reasons for the interpretation given by
the Court. It is difficult to consider it as having the value of real reason-
ing. J am therefore respectfully obliged to dissociate myself from such a
method of interpretation and from the conclusion set out in the last sen-
tence of paragraph 36.

66
OIL PLATFORMS (SEP. OP. RIGAUX) 866

II]. GENERAL CONSIDERATIONS ON THE METHOD OF REASONING
FOLLOWED BY THE COURT

The preliminary objection raised in the this case could have been the
Court’s opportunity to specify in greater detail the nature and the scope
of the duties it imposed on itself when it amended its Rules of Procedure
in 1972, such as those duties arise today under Article 79 of the Rules of
Court.

The three limbs of the choice offered by Article 79, paragraph 7, of the
Rules of Court do not carry the same weight. The amendment made by
the Court to its Rules in 1972 intended to confer a subsidiary scope on
the decision to declare that the objection does not possess an exclusively
preliminary character. The Court has set its own priority in cases when it
is seised of a preliminary objection, that of choosing between upholding
or rejecting the objection. If the objection relates to the very jurisdiction
of the Court, the reasons not to defer the decision are all the more press-
ing: if it decides that the objection is not exclusively preliminary, the
Court compels a State to put up a defence on the merits even though the
Court has some doubt as to whether it actually has jurisdiction and may
ultimately decline jurisdiction. There were two supplementary aspects to
the streamlining for which the 1972 reform aimed, to prevent a debate on
the merits before the Court has had the chance to make a ruling as to its
jurisdiction, but also to avoid the parties having to make submissions
twice on the question of jurisdiction. If it rejects the preliminary objec-
tion, the Court declares itself to have jurisdiction and it cannot come
back on that decision which then has the force of res judicata. However,
the decision on jurisdiction should not influence the resolution of the dis-
pute on the merits at all, one way or the other. The decision, only reached
in exceptional cases, which consists in reality of joining the objection to
the merits must be reserved for cases in which the Court cannot decide
the objection without itself taking a view on the merits.

For the objection to be exclusively preliminary, it must be possible for
the Court to uphold or reject it without expressing any opinion as to the
issue of the dispute on the merits. That is why the case-law of the Court
relating to cases where it made a finding on the jurisdiction of another
court is particularly relevant for the decision it has to take on the pre-
liminary objection of lack of jurisdiction: even if it is for different
reasons, it must, in one case as in the other, abstain from getting involved
in a judgment on the merits, whether that judgment is removed from
its jurisdiction at the outset or whether it would merely be premature to
do so.

It is easy to decide to uphold an objection of lack of jurisdiction when
that objection consists of denying the existence of a jurisdiction clause, of
maintaining that the agreement made between States which contains that
clause is no longer in force, that one of the parties has decided not to rely
on it or that the facts in dispute occurred outside the time period during
which the said clause applied. The decision is harder to reach without

67
OIL PLATFORMS (SEP. OP. RIGAUX) 867

getting involved in the merits when, as is the case here, the Parties do not
agree as to the scope of the clause, that is to say as to whether it applies
to the category of facts in which the facts in dispute here may be classi-
fied. Seised of such an objection, the Court must undoubtedly interpret
the treaty provision by which the Parties, by common accord, conferred
jurisdiction upon it. In Article XXI, paragraph 2, of the Amity Treaty the
decisive words are “any question of interpretation or application” of the
present Treaty. In order for it to be able to make a ruling on any of these
questions (“any” question), the Court must have jurisdiction to do so.
Therefore, the question of jurisdiction is preliminary to any questions of
interpretation or application of the other provisions of the Treaty and if
the Court were to rule definitively on any of that second series of ques-
tions, it would be exceeding the actual subject and the only subject which
is immediately within its jurisdiction, the compétence de la compétence,
and it would be encroaching upon the merits of the dispute, which would
compel it not to find that the objection was exclusively preliminary. The
problem therefore consists of separating the question of jurisdiction from
the questions on the merits, even if it is necessary in order to reply to the
first question to embark to a certain extent on the interpretation of the
other provisions of the Amity Treaty, inter alia those which have been
invoked by the Applicant. When a preliminary objection consists of
denying that the Applicant’s complaints fall within the scope of the pro-
visions of the articles of the treaty which form the basis of the action (in
this case Articles I, IV, paragraph 1, and X, paragraph 1), it is absolutely
necessary to verify whether there is a sufficient connection between these
articles or between one of them and the claims, for there to be a dispute
between the parties as to “a” question of interpretation or application of
the treaty. Rather than deciding that the relevant criterion is that of a
“reasonable connection”, which terminology is unknown in the case-law
of the Court, we should ask ourselves what is meant by a question. What
is “a question of interpretation or application” of one or several ar-
ticles of a treaty? Faced with a preliminary objection of lack of jurisdic-
tion, the Court must exercise its duty to interpret Article XXI, para-
graph 1, on that point. It is necessary, in other words, to decide whether
there is a question of interpretation or application of the Amity Treaty
without making a premature ruling on the merits of that question. In
order to decide whether there is a question, we must inevitably carry out
a preliminary examination of the provisions of the treaty whose interpre-
tation or application form the subject-matter of the dispute between the
Parties. Certainly, if the claims have no connection with any of the pro-
visions of the Treaty, it is easy to conclude that there is no question of
interpretation or application and to uphold the objection of lack of juris-
diction. Conversely, it is not sufficient for the Parties to disagree as to the
interpretation of the Treaty for the Court to find that it has jurisdiction.
By analogy, one may apply what both Courts have asserted on many
occasions in relation to a dispute: that it is possible to decide objectively
what is meant by a question as well as by a dispute. More precisely, there

68
OIL PLATFORMS (SEP. OP. RIGAUX) 868

will be a question only if there is a dispute, if the points of interpretation
or application of a treaty have given rise to contrasting positions which
are sufficiently documented on both sides, and raise a doubt sufficient for
the Court to be effectively seised of a question (and, in the present case,
of several questions) of interpretation and application of the Amity
Treaty.

In the case-law of the Court and of the Permanent Court there are sev-
eral definitions of what is meant by a dispute. The oldest goes back to
Judgment No. 2 of the Permanent Court of International Justice in the
Mavrommatis Palestine Concessions case:

“A dispute is a disagreement on a point of law or fact, a conflict of
legal views or of interests between two persons.” (P.C.IJT., Series A,
No. 2, p. 11.)

From the case-law of the Court, one may cite the following solutions:

“Whether there exists an international dispute is a matter for
objective determination. The mere denial of the existence of a dis-
pute does not prove its non-existence.” ({nterpretation of Peace
Treaties with Bulgaria, Hungary and Romania, First Phase, Advi-
sory Opinion of 30 March 1950, I.C.J. Reports 1950, p. 74.)

The objective criterion outlined by the Court in that Advisory Opinion
is the following:

“There has thus arisen a situation in which the two sides hold
clearly opposite views concerning the question of the performance or
non-performance of certain treaty obligations.” ({bid., p. 74.)

The latter passage is reproduced in the Judgment of 11 July 1996 in the
case concerning the Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
slavia) (para. 29) which also cites the Judgment of 30 June 1995 in the
case concerning East Timor (Portugal v. Australia) (LC J. Reports
1995, pp. 99-100, para. 22).

The dispute must also relate to the interpretation or the application of
a treaty. Both the Advisory Opinion of 30 March 1950, which has just
been quoted, and the recent Judgment in the case concerning the Applica-
tion of the Convention on the Prevention and Punishment of the Crime of
Genocide (Bosnia and Herzegovina v. Yugoslavia) carefully distinguish
that second question from the preceding one. Therefore, according to para-
graph 30 of the Judgment of 11 July 1996:

“To found its jurisdiction, the Court must, however, still ensure
that the dispute in question does indeed fall within the provisions of
Article IX of the Genocide Convention.” (Compare the similar find-
ing in the Judgment in the case concerning Mavrommatis Palestine
Concessions, P.C.IJ., Series A, No. 2, p. 11.)

69
OIL PLATFORMS (SEP. OP. RIGAUX) 869

In the Advisory Opinion of 30 March 1950 the dispute related also to
the duty of certain States to comply with a clause concerning the reso-
lution of disputes relating to “the interpretation or the performance of
treaties” and the Court observes as follows:

“In particular, certain answers from the Governments accused of
violations of the Peace Treaties make use of arguments which clearly
involve an interpretation of those Treaties.” (1 C.J. Reports 1950,

p. 75.)

The determination of its own jurisdiction, the only question of which
the Court is seised after having invited the Parties to give their views on
the preliminary objection raised by the Respondent, is therefore reduced
to whether there is a dispute relating to a question of application or inter-
pretation of the Treaty between the Parties. The compétence de la com-
pétence is separate from jurisdiction on the merits, that is to say the
questions of interpretation and application of the Amity Treaty which
the Court should have refrained from deciding. The scission of these two
jurisdictions is clearly provided for in Article 79 of the Rules of Court
and it makes the case-law relating to two series of cases which are
strongly analogous with the present case particularly relevant. The first
series of cases is borrowed from the case-law of the Court itself when it
has had to rule on the jurisdiction of another court. The second type of
scission between the determination of the existence of a question and the
jurisdiction to solve that question appears when those two functions are
divided between two jurisdictional orders.

In the Judgment in Ambatielos, Merits (LC.J. Reports 1953, p. 10),
the Court found that the Parties were in dispute on the interpretation of
one of the provisions of the Treaty, but that that provision could “lend
itself” both to one or the other interpretation without the Court being
competent to decide which of the two interpretations appeared to it to be
correct. In the same Judgment, the Court uses various expressions which
it seems to find synonymous: the arguments put forward by the Greek
Government are “sufficiently plausible”; the interpretation according to
which the Application is based

“appears to be one of the possible interpretations that may be placed
upon it, though not necessarily the correct one...

In other words, if it is made to appear that the Hellenic Govern-
ment is relying upon an arguable construction of the Treaty, that is
to say, a construction which can be defended, whether or not it ulti-
mately prevails, then there are reasonable grounds for concluding
that its claim is based on the Treaty.” (C.J. Reports 1953, p. 18.)

Thus, four expressions seem equivalent: an interpretation “of a suffi-
ciently plausible character”, one of those “that may be placed upon [that
provision]“, an “arguable construction” that is to say one “which can be
defended”.

The Advisory Opinion of 23 October 1956 on the Judgments of the

70
OIL PLATFORMS (SEP. OP. RIGAUX) 870

Administrative Tribunal of the ILO upon Complaints Made against
Unesco, which refers to the Judgment on the merits in the Ambatielos
case, and also relates to the interpretation of an international instrument
for the determination of the jurisdiction of a court other than the Court
itself, uses a flexible form of words, namely “that the complaint should
indicate some genuine relationship between the complaint and the provi-
sions invoked . . .”, “it is necessary to ascertain whether the terms and the
provisions invoked appear to have a substantial and not merely an artifi-
cial connexion with the refusal to renew the contracts” (1 C.J. Reports
1956, p. 89).

There is also established case-law of the Permanent Court of Interna-
tional Justice on that point. According to Judgment No. 2, cited above:

“The Court, before giving judgment on the merits of the case, will
satisfy itself that the suit before it, in the form in which it has been
submitted and on the basis of the facts hitherto established, falls to
be decided by application of the clauses of the mandate.” (P.C.LJ.,
Series A, No. 2, p. 16.)

In the cases most similar to the present one, where the Court has ruled
on a preliminary objection relating to its own jurisdiction, it has never
explained the grounds on which it found that it had jurisdiction, whilst
abstaining from prematurely deciding the questions of interpretation on
which it was to exercise its jurisdiction at the appropriate time. Accord-
ing to the Judgment of 26 November 1984 relating to the case concerning
Military and Paramilitary Activities in and against Nicaragua (Nicara-
gua v. United States of America), Jurisdiction and Admissibility, the
Court dismissed the objection of lack of jurisdiction by seemingly being
satisfied that “on the basis of the facts . . . asserted” in Nicaragua’s
Application “there is a dispute between the Parties, inter alia, as to the
‘interpretation or application’ of the Treaty” (C.J. Reports 1984,
p. 428, para. 83). See also the conclusion of that paragraph, page 429. In
that Judgment, the Court justified its jurisdiction by viewing the Amity
Treaty as a whole without, a priori, excluding any of its provisions. Para-
graph 82 of the Judgment (p. 428) contains a summary analysis of five
Articles of the Amity Treaty which the Applicant relied upon in its
Memorial without the Court going further into the respective merits of
those various provisions in order to reach a decision regarding the pre-
liminary objection. It is regrettable that in the present case and for the
first time, it would seem, the opinion of the majority diverged from that
method. In its Judgment of 11 July 1996 concerning the Application of
the Convention on the Prevention and Punishment of the Crime of Geno-
cide (Bosnia and Herzegovina v. Yugoslavia) the course taken by the
Court seems to be inspired by the one it followed in the Judgment of
26 November 1984, although that latter Judgment is not cited. In order
to reject the fifth preliminary objection raised by Yugoslavia, the Court

“observe[s] that it is sufficiently apparent from the very terms of that

71
OIL PLATFORMS (SEP. OP. RIGAUX) 871

objection that the Parties not only differ with respect to the facts of
the case, their imputability and the applicability to them of the pro-
visions of the Genocide Convention, but are moreover in disagree-
ment with respect to the meaning and legal scope of several of those
provisions, including Article IX. For the Court, there is accordingly
no doubt that there exists a dispute between them relating to ‘the
interpretation, application or fulfilment of the . . . Convention,
including . .. the responsibility of a State for genocide . . ”, accord-
ing to the form of words employed by that latter provision (cf.
Applicability of the Obligation to Arbitrate under Section 21 of the
United Nations Headquarters Agreement of 26 June 1947, Advisory
Opinion, 1 C.J. Reports 1988, pp. 27-32). (1 CJ. Reports 1996,
pp. 616-617, para. 33.)

The Judgment of 11 July 1996 does not go into any more detail than
the Judgment of 26 November 1984 about the provisions making up the
Treaty containing the jurisdiction clause.

The second analogy between the scission of jurisdiction and the exer-
cise of jurisdiction on the merits may be sought by examining the scission
of certain jurisdictions between two jurisdictional orders. That is the case
for the application of Article 177 of the EC Treaty by virtue of which the
Court of Justice of the European Communities is seised, by way of pre-
liminary reference, of a question of interpretation of a provision of Com-
munity law. Here the distribution of jurisdiction consists of separating
application from interpretation. The Community Court is merely compe-
tent to give an interpretation (which is sometimes described as an abstract)
of a provision whose application is entirely governed by domestic courts.
This distribution of jurisdictions raises a problem very similar to the one
that is presently before the Court. Indeed, as it is the only court compe-
tent to apply Community law, and, if necessary, to declare that a dom-
estic law is incompatible with Community legislation, the national court
must decide whether the question of interpretation is relevant to the reso-
lution of the dispute before it and, even, whether such a question arises.
There is extensive case-law of the Court of Justice of the European Com-
munities on this point the gist of which must be sought in the opinion of
Advocate General Lagrange given prior to the two oldest judgments on
the subject. The distribution of jurisdictions between the two jurisdic-
tional orders follows a rule which, according to that Advocate General, is
“very simple”:

“before the procedure of referring a question for a preliminary rul-
ing on interpretation can be set in motion, there must clearly be a
question, and that question must be relative to the interpretation of
the provision involved; otherwise, if the provision is perfectly clear,
there is no longer any need for interpretation but only for applica-
tion, which belongs to the jurisdiction of the national court whose
very task it is to apply the law. This is what is sometimes described,
not perhaps very accurately and in a way which is often misunder-

72
OIL PLATFORMS (SEP. OP. RIGAUX) 872

stood, as the theory of the ‘acte clair’ (a measure whose meaning is
self-evident): really, it is simply a question of a demarcation line
between the two jurisdictions. Of course, as always in such a case,
there can be doubtful cases or borderline cases. When in doubt,
obviously, the court should make the reference.”!

The Court of Justice of the European Communities has adopted the
views of its Advocate General in a long series of Judgments, one of the
most recent of which noted that there was “established case-law” in the
following terms:

“it is solely for the national courts before which actions are brought,
and which must bear the responsibility for the subsequent judicial
decision, to determine in the light of the special features of each case
both the need for a preliminary ruling in order to enable them to
deliver judgment and the relevance of the questions which they sub-
mit to the Court. Dismissal of a request from a national court is pos-
sible where it is plainly apparent that the interpretation of Commu-
nity law or the consideration of the validity of a Community rule,
requested by that court, has no bearing on the real situation or on
the subject-matter of the case in the main proceedings.”

Although they are applied to the relationship between two orders of
court, the principles set out here may be transposed to the case in which
a court separates the question of jurisdiction and the question of merits,
when the first is dependent on there being a question of interpretation or
application of a treaty text. To decide whether there is such a question,
there is no need to prejudge the outcome, it is sufficient to note that the
text or texts to be interpreted allow for various readings. As soon as a
doubt may reasonably be raised on the interpretation of a text, one must
conclude that there exists a question of interpretation, and that that
doubt does not call in question the jurisdiction of the Court since, on the
contrary, it is such a doubt which confirms that the Court has jurisdic-
tion. And it is only if the question of interpretation (or application) had
“no bearing on the real situation or on the subject-matter of the case in
the main proceedings” (according to the wording of the Judgment of
3 March 1994 cited above which seemed to echo the words of the Inter-
national Court of Justice in its Advisory Opinion of 23 October 1956
cited previously, 1. C.J. Reports 1956, p. 89), that the Court could uphold
an objection of lack of jurisdiction in relation to a jurisdiction clause

1 Opinion of Advocate General Lagrange given prior to the Judgment of 27 March
1963 in Joined Cases 28/62, 29/62, 30/62, Da Costa, and Schaake n.v. and Others v. Neth-
erlands Inland Revenue Administration, [1963] ECR 31, at pp. 44 and 45. (The italics are
in the text.) See also the opinion of the Advocate General given prior to the Judgment of
20 February 1964, Case 6/64, Flaminio Costa v. E.N.E.L., [1964] ECR 585, at p. 600.

2 Court of Justice of the European Communities, Judgment of 3 March 1994 in Joined
Cases C-332/92, C-333/92, C-335/92, Enrico Italia Srl and Others v. Ente Nazionale Risi,
[19941 ECR J-711, at p. 1-734, para. 17.

73
OIL PLATFORMS (SEP. OP. RIGAUX) 873

whose object is “any question of interpretation or application”. What is
described as “the need for a preliminary ruling” in the Judgment of
3 March 1994 refers to the existence of a sufficient doubt for the inter-
pretation to raise questions and such a need was excluded in an earlier
judgment when there is a precedent on the same subject or when

“the correct application of Community law may be so obvious as to
leave no scope for any reasonable doubt as to the manner in which
the question raised is to be resolved”.

Those words may be perfectly well adapted to review by the Court as
to whether it has jurisdiction in relation to a clause by which two States
undertook to submit to it “any question” relating “to the interpretation
or the application” of a treaty.

CONCLUSION

If the Court had followed the method recommended in the third part
of this opinion, it could, after having dismissed the part of the prelimi-
nary objection according to which the 1955 Treaty could not apply to
questions concerning the use of force, have merely declared that there
existed between the Parties a legal dispute as to the interpretation or to
the application of the three Articles of the Treaty invoked by the Appli-
cant in support of its action. In order to decide that there was a question
of interpretation or application of a treaty containing a jurisdiction
clause relating to that type of question, it is sufficient to note the exis-
tence of the clause without it being necessary to decide the question, that
is to say to exercise jurisdiction prematurely when it would have been suf-
ficient to recognize that jurisdiction in principle.

(Signed) François RIGAUX.

3 Court of Justice of the European Communities, Judgment of 6 October 1982 in
Case 283/81, CILFIT, the Ministry of Health, [1982] ECR 3415, at p. 3430, para. 16.

74
